Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on May 12, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not teach “the identifiable pattern is symmetric” (claims 1, 7,14).  Applicants point to fig. 3b and paragraphs [0017]-[0018] for support (first paragraph, page 1, remarks).  Although fig. 3b shows the same number of pads on the top half of the figure as on the bottom half, however, the drawing alone can not show symmetry of the pattern because the elements are assumed not to be in scale: “When the reference does not disclose 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, “the substrate” in line 3 lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4,7-9,11,14-16,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (PG Pub 2007/0222055 A1).
Regarding claim 1, Jensen teaches a semiconductor device, comprising: a plurality of first interconnect pads (ground pads 802 or 804, figs. 8 and 9) formed over a surface of  a semiconductor die (bottom die): and a plurality of second interconnect pads (804 or 802) formed over the surface of the semiconductor die, and the first interconnect pads and second interconnect pads are electrically common (ground potential) and arranged in an identifiable pattern for alignment where the identifiable 
Jensen does not teach the second interconnect pads have an area different from an area of the first interconnect pads.
It would have been obvious to try to make the second interconnect pads to have an area different from, and same as, an area of the first interconnect pads, by the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2, Jensen teaches the semiconductor device of claim 1, wherein the identifiable pattern includes rows of the first interconnect pads (figs. 8 and 9).
Regarding claim 4, Jensen teaches the semiconductor device of claim 1, wherein the identifiable pattern includes the first interconnect pads (804, fig. 9 below, paragraph [0068]) interposed between the second interconnect pads (802).

    PNG
    media_image1.png
    792
    747
    media_image1.png
    Greyscale

Regarding claim 7, Jensen teaches (see claim 1) a semiconductor device, comprising: a semiconductor die: and a plurality of interconnect pads formed over a surface of the  semiconductor die, wherein first ones of the interconnect pads have an area different from an area of second ones of the interconnect pads forming an 
Regarding claim 8, Jensen teaches the semiconductor device of claim 7, wherein the interconnect pads are electrically common (ground potential, figs. 8 and 9).
Regarding claim 9, Jensen teaches the semiconductor device of claim 7, wherein the identifiable pattern includes rows of the interconnect pads (figs. 8 and 9).
Regarding claim 11, Jensen teaches the semiconductor device of claim 7, wherein the identifiable pattern includes the first ones of the interconnect pads interposed between the second ones of the interconnect pads (see fig. 9 and claim 4).
Regarding claim 14, Jensen teaches (see claim 1) a method of making a semiconductor device, comprising: providing a semiconductor die: forming a plurality of first interconnect pads over a surface of the substrate; and forming an identifiable pattern, the identifiable pattern symmetric about only one axis that is substantially parallel with a side of the semiconductor die, through forming a plurality of second interconnect pads over the surface of the 
Regarding claim 15, Jensen teaches the method of claim 14, wherein the first interconnect pads and second interconnect pads are electrically common (ground potential, figs. 8 and 9).
Regarding claim 16, Jensen teaches the method of claim 14, wherein the identifiable pattern includes rows of the first interconnect pads (figs. 8 and 9).
Regarding claim 18, Jensen teaches the method of claim 14, wherein the identifiable pattern includes the first interconnect pads interposed between the second interconnect pads (see fig. 9 above and claim 4).

Claims 5,12,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (PG Pub 2007/0222055 A1) as applied to claims 1,7,14 above, and further in view of Hosomi (PG Pub 2001/0028114 A1).
Regarding claims 5,12,19, Jensen remains as applied in claims 1,7,14 above.
Jensen does not teach a transistor formed within the semiconductor die.
Jensen teaches the dies to be memory dies (paragraph [0005]).
In the same field of endeavor, Hosomi teaches a transistor can activate memory cell (paragraph [0149]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the semiconductor device in Jensen to comprise a transistor formed within the semiconductor die, for the benefit of activating memory cells.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899